Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about May 4, 2000, which denied petitioner’s application to annul respondent’s determination denying petitioner maximum base rent increases for two rent-controlled apartments, unanimously affirmed, without costs.
The record shows that respondent did consider all of the items of proof offered by petitioner bearing upon its correction of Code violations, including letters from tenants “indicating violation removal,” as invited in respondent’s forms, but found the proof insufficient to show correction of all rent impairing violations and at least 80% of all other violations (Administrative Code of City of NY § 26-405 [h] [6]; 9 NYCRR 2202.3 [h]). This finding was not irrational. At best, petitioner’s evidence permitted a different finding with respect to a fact-intensive issue falling within the area of respondent’s expertise (see, Matter of West Vil. Assocs. v New York State Div. of Hous. & Community Renewal, 277 AD2d 111). Concur — Rosenberger, J. P., Andrias, Wallach, Rubin and Buckley, JJ.